Citation Nr: 1455359	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle disability, claimed as secondary to instability and limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in September 2014.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle disability, which he alleges is secondary to his service connected left knee disability.  He has specifically contended that he sustained an injury to his right ankle in 1982 when his left knee gave out and he fell, fracturing the right ankle. 

On VA examination in June 2010, the examiner concluded that the claimed right ankle disability was not caused by or a result of the service connected left hip and knee disabilities.  He stated the following:

The veteran has had a left hip and left knee injury that is service connected.  The veteran states that he had intermittent pain in the right ankle prior to the injury to the ankle that resulted in the trimalleolar fracture but this is not substantiated by any medical records.  The constant right ankle pain began in 1982 after the veteran suffered trauma to the right ankle which resulted in the trimalleolar fracture.  The veteran does have degenerative arthritis as noted in the x-ray; however, this would be expected based on his age and the trauma he suffered in 1982.

Notably, this examiner did not provide the underlying reasoning as to why he concluded that the Veteran's service-connected knee disability did not precipitate the ankle injury sustained in 1982, as claimed by the Veteran.  Accordingly, the Board concludes that the examination report is not adequate for the purpose of deciding this claim, and that an additional examination is necessary.

The Board further notes that in October 2014, the Veteran submitted a statement from his son.  Therein, the Veteran's son recalled that in the winter of 1982, he witnessed the Veteran's knee give out, jamming his right foot against some ice, and resulting in a badly broken right ankle.  The VA examiner should be requested to consider this statement in reaching his conclusions regarding the etiology of the Veteran's right ankle disability.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a physician for review, to include the Veteran's hearing testimony regarding the 1982 injury.  See Virtual VA, Hearing Transcript, uploaded on November 5, 2014.  Upon review of the claims file, the examiner is asked to provide opinions as to the following:

a. whether it is at least as likely as not, (i.e., probability of 50 percent), that the Veteran's right ankle disability was caused by the Veteran's service-connected left knee and/or left hip disabilities.

b.  whether it is at least as likely as not, (i.e., probability of 50 percent), that the Veteran's right ankle disability was aggravated by the Veteran's service-connected left knee and/or left hip disabilities.  Aggravation means a permanent worsening of the disability beyond its natural progression.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's testimony regarding the incident in 1982, as well as the October 2014 statement by the Veteran's son concerning the same incident.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

